Citation Nr: 0201106	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-11 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertension and 
stroke, as secondary to service-connected panic disorder with 
agoraphobia.

2.  Entitlement to an effective date earlier than September 
14, 1998, for the grant of service connection for panic 
disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
panic disorder with agoraphobia and assigned a 30 percent 
evaluation, effective September 14, 1998, and denied service 
connection for hypertension.  In a June 1999 rating decision, 
the RO granted pension benefits, effective September 14, 
1998.  Service connection for hypertension and residuals of a 
stroke secondary to panic disorder was also denied at that 
time.  

In July 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In October 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  Prior to this 
time, the RO had construed the veteran's appeal as to the 
effective date for the grant of service connection for panic 
disorder with agoraphobia as also an appeal of the effective 
date for the grant of pension benefits (the effective dates 
are the same for both).  At the October 2001 hearing, the 
veteran clarified that his disagreement with the effective 
date related to his service-connected panic disorder with 
agoraphobia and not the pension benefits.  Thus, the issues 
on the title page are the ones before the Board.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
diagnoses of hypertension and/or stroke and the veteran's 
service-connected panic disorder with agoraphobia.

2.  The claim for service connection for panic disorder with 
agoraphobia was received on September 14, 1998.

3.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for panic disorder with agoraphobia prior 
to September 14, 1998.


CONCLUSIONS OF LAW

1.  Hypertension and stroke are not proximately due to, the 
result of, or aggravated by the service-connected panic 
disorder with agoraphobia.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for an effective date earlier than September 
14, 1998, for the grant of service connection for panic 
disorder with agoraphobia have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that an August 1966 report of 
medical examination shows that clinical evaluations of the 
veteran's heart and vascular system were normal.  His blood 
pressure was reported as 122/64 (systolic/diastolic).  A 
psychiatric evaluation was normal.  In a report of medical 
history completed by the veteran at that time, he stated 
"no" to ever having or having now high blood pressure.  In 
a March 1967 hospitalization report, it shows that the 
veteran underwent a left varicocelectomy.  His blood pressure 
was reported as 102/68.  In a May 1967 report of medical 
examination, clinical evaluations of the veteran's heart and 
vascular system were normal.  His blood pressure was reported 
as 120/60.  A psychiatric evaluation revealed a schizoid 
personality.  In a report of medical history completed by the 
veteran at that time, he stated "no" to ever having or 
having now high blood pressure.

In November 1993, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, filing an 
original claim for pension.  He noted he was not seeking 
service connection.  The veteran indicated that the 
disability for which he sought pension benefits was a brain 
lacunar stroke, which had resulted in mild aphasia, 
dysphagia, lability, visual damage, and memory loss.  He 
stated that this had occurred in September 1993.  A 
description of the evidence received in connection with this 
claim follows.

A July 1993 private medical record shows that the veteran was 
diagnosed with labile hypertension.  The veteran reported a 
three-year history of hypertension.  Other July 1993 and 
August 1993 private medical records show diagnosis of new 
onset hypertension.  It was noted to be poorly controlled at 
that time.

A September 1993 private medical record shows that the 
veteran reported numbness in the right side of his face, his 
right arm, and his right leg.  The examiner noted that the 
veteran had no difficulty with picking up objects with the 
right hand and no facial droop on the right side.  Following 
examination, the examiner entered diagnoses of right-sided 
numbness with etiology unknown and poorly-controlled 
hypertension.  He noted that as to the numbness, there was no 
neurologic deficit noted.  

A September 1993 magnetic resonance image (MRI) shows an 
impression of several high-intensity foci, two of which on 
the right could be ascribed to microangiopathy/age related 
changes.  The physician noted that the abnormality on the 
left may have more significance and could represent a lacunar 
infarct.  He stated that a metastatic deposit was 
conceivable, although the history did not indicate any 
primary neoplasm.  

A subsequent September 1993 private medical record shows a 
diagnosis of lacunar infarct, left thalamus, involving 
pulvinar and possibly lateral nucleus with residual 
paresthesias and dysesthesias of the right hand and right 
face.  An October 1993 private medical record shows a 
diagnosis of status post left lateral thalamic infarct 
secondary to hypertension.

December 1993 private medical records show that the veteran 
was undergoing occupational therapy.

A July 1994 statement from a VA physician indicates that he 
reviewed the veteran's service medical records.  He stated 
that the veteran had hypertension since approximately 1984.  
The physician stated that it seemed that the veteran was 
doing well and that his hypertension was under control.  He 
stated that it did not appear that the veteran had enough 
loss of function to be considered totally unemployable.

In a July 1994 rating decision, the RO denied entitlement to 
pension benefits.  The veteran did not appeal the decision.

On September 14, 1998, the veteran submitted a VA Form 21-
526, Veteran's Application for Compensation or Pension, 
indicating that he was seeking service connection for 
anxiety-agoraphobia disease, hypertension, and a stroke.  He 
attached various letters to his application, which are 
described below.

In a September 1998 statement, a VA physician stated that he 
was the psychiatrist for the veteran and that he had a 
diagnosis of panic disorder with agoraphobia.  He stated that 
in reviewing the veteran's history, that it was clear he had 
suffered from this while in the service.  The physician noted 
that the veteran had been discharged with a personality 
disorder when he should have been medically separated and 
that he "strongly support[ed]" the veteran's claim for 
service connection.  

In a September 1998 statement, another VA physician stated 
that he was the primary internist for the veteran, who had 
the following medical conditions: (1) cerebrovascular 
disease, (2) high blood pressure, (3) depression/panic 
disorder; (4) hypercholesterolemia.  He stated that these 
medical conditions, "per the patient," had interfered with 
his employment.

In a September 1998 statement from a VA Advanced Registered 
Nurse Practitioner, she stated that the veteran had a history 
of a left thalamic stroke in 1994 and had had complaints of 
right-side body burning pains, which she stated was probably 
related to his stroke.  She added that the veteran had been 
followed at the neurology clinic to relieve his pain.  The VA 
nurse practitioner stated that the veteran could not find 
gainful employment because of his pain and other problems 
(which she noted to see other reports for the other 
problems).

In a September 1998 statement from a VA social worker, he 
stated that the veteran had been treated for panic disorder 
with agoraphobia from May 1998.  He stated that the veteran 
had reported instances of panic disorder, which dated from 
his military service.  The VA social worker stated that the 
veteran's condition appeared to be long term, "dating back 
to military service," with increasing severity over the past 
several years.

VA outpatient treatment reports, dated between March 1998 to 
September 1998, show treatment for the panic disorder with 
agoraphobia.  Diagnoses of hypertension and stroke were 
entered in the reports, although treatment for such was not 
shown.

An October 1998 VA examination report shows that the examiner 
stated that he had an opportunity to review the veteran's 
claims file.  The veteran reported having essential 
hypertension with residuals of a thalamic or lacunar 
cerebrovascular accident in September 1993.  Following 
examination of the veteran, the examiner entered a diagnosis 
of essential hypertension, which he stated appeared to be 
well managed on current medication regimen.  He noted the 
veteran had a history of thromboembolic vascular accident in 
September 1993 with right-sided hemiparesis and paresthesias.

A November 1998 VA psychiatric evaluation report shows that 
the examiner noted that the veteran had a diagnosis of panic 
disorder.  The veteran reported that associated with the 
panic attacks was intense anxiety and difficulty breathing.  
He stated he had periods where he was agoraphobic and had 
difficulty leaving the house.  The examiner stated that he 
concurred with the diagnosis of panic disorder with mild 
agoraphobia.

At a July 2000 RO hearing, the veteran testified that he did 
not file his claim for pension within one year following his 
discharge from service because he had a mental disease at the 
time, which left him with limited mental capacities and 
social skills.  He stated that for 25 years he went from 
"hospital to hospital and doctor to doctor."  The veteran 
asserted that his Social Security records would show that he 
was unable to hold down a job or make proper decisions.  He 
stated that the service doctor made a mistake in diagnosing 
schizophrenia.  The veteran's representative asserted that a 
certain book established the difficulty of diagnosing panic 
disorder.  She added that it was their contention that the 
veteran was too disabled to file a claim.

At an October 2001 hearing before the undersigned, the 
veteran's representative asserted that a VA physician had 
stated that the veteran had the panic disorder while in 
service but had been given an incorrect diagnosis and that 
the veteran should have been medically separated from service 
for having a panic disorder with agoraphobia.  He stated that 
there were several medical sources that corroborated a 
relationship between hypertension and panic disorder.  
Specifically, he stated that an increase in the level of 
panic would lead to an increase in hypertension.  He added 
that the occurrence of the stroke was the result of 
hypertension.  The veteran testified that he began having 
problems with his panic disorder when he was getting out of 
basic training.  He denied having any such problems prior to 
entrance into service.  The veteran stated that there was no 
specific incident that would trigger these episodes.  He 
noted he was not formally diagnosed with panic disorder until 
1998.  

The veteran stated that he felt that he should receive an 
earlier effective date because at the time he was in service, 
there was not enough known about panic disorder and that he 
would have received a medical discharge had there been 
information on this disease and would have filed a claim for 
it.  He stated that he could not file his claim within a year 
of being discharged from service because he was laid up in 
the hospital and was not able to think correctly and had not 
been diagnosed correctly.  The veteran asserted that the VA 
psychiatrist's medical opinion, which attributed the panic 
disorder with agoraphobia to service, was a basis to show 
that he was entitled to benefits for the panic disorder at 
the time he was discharged from service.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the RO had difficulty obtaining the veteran's service medical 
records.  In December 1993, the RO requested the records from 
the National Personnel Records Center (NPRC).  That same 
month, the NPRC stated that it was unable to locate the 
veteran's records and asked for additional information.  In 
November 1998, the RO submitted another request for the 
veteran's service medical records.  That same month, it 
notified the veteran of the difficulty it was having and 
asked for his assistance.  In January 1999, the RO again 
submitted a request for the veteran's service medical 
records.  The record reflects that the veteran submitted a 
request to the National Archives and Records Administration 
for his service medical records in July 1998 and received 
copies of them.  The veteran submitted copies of these 
records to the RO in January 1999.  Thus, the Board finds 
that the veteran's service medical records have been received 
by the RO, and that such records appear to be intact.

Additionally, in the January 1999 rating decision on appeal 
and the June 1999 statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for hypertension and stroke as secondary to the 
service-connected panic disorder with agoraphobia.  In the 
January 1999 rating decision on appeal, the March 2000 
statement of the case, and the September 2000 supplemental 
statement of the case, the RO informed the veteran of its 
reasons and bases for assigning an effective date of 
September 14, 1998, for the grant of service connection for 
panic disorder with agoraphobia.  In the June 1999 and March 
2000 statements of the case, the RO also included the 
pertinent regulations that applied to the veteran's claims 
for service connection for hypertension/stroke and for an 
earlier effective date.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The veteran stated he had been treated at five private 
medical facilities (he made this allegation in his 1993 claim 
for pension benefits).  The record reflects that the RO sent 
letters to the five private medical facilities and received 
the medical records from each facility, which were associated 
with the claims file.  When the veteran filed his current 
claim for service connection, he alleged treatment at some of 
the same facilities (which records are of record based upon 
the veteran's dates of treatment) and treatment at the VA 
facility in Seattle.  The record reflects that the RO 
requested the VA treatment records, which were received and 
associated with the claims file.  On the veteran's 
application, he also indicated that he had received treatment 
for a sleep disorder and hand surgeries.  Those records were 
not obtained; however, such do not relate to the veteran's 
claim for service connection for hypertension and stroke or 
his claim for an earlier effective date.  Thus, the RO need 
not have obtained those records.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for hypertension and stroke that have not been 
associated with the claims file.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo two VA 
examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

A.  Service connection

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for hypertension and 
stroke as being secondary to the service-connected panic 
disorder with agoraphobia.  The reasons follow.

The veteran has asserted that there is competent medical 
evidence in the record that establishes a causal relationship 
between the hypertension and his service-connected panic 
disorder with agoraphobia.  However, the Board cannot find 
any such evidence in the record.  The veteran has been 
diagnosed with hypertension and stroke by competent medical 
professionals.  He has also been diagnosed with panic 
disorder with agoraphobia, which has been determined to be 
service connected.  However, no medical professional has 
provided an opinion that either hypertension or the stroke 
was proximately due to, the result of, or has been aggravated 
by the service-connected panic disorder with agoraphobia.  In 
the September 1998 statement by the veteran's VA 
psychiatrist, he stated that he believed the veteran had been 
suffering from panic disorder with agoraphobia since service.  
He made no mention of a causal relationship between the panic 
disorder with agoraphobia and the diagnoses of hypertension 
or stroke.  In the September 1998 statement by the veteran's 
VA internist, he listed the veteran's medical conditions but 
provided no nexus between the diagnoses of cerebrovascular 
disease and hypertension and the veteran's service-connected 
panic disorder with agoraphobia.

If the veteran's assertion that there is a causal 
relationship is based upon his recollection of being told by 
a medical professional, the Board notes that the United 
States Court of Appeals for Veterans Claims (the Court) has 
found that "the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Thus, the veteran's report of what was purportedly told to 
him by a doctor may not constitute competent medical evidence 
to establish a nexus between the diagnoses of hypertension 
and stroke and the veteran's service-connected panic disorder 
with agoraphobia.

If, however, the veteran's assertion that there is a causal 
relationship between the diagnoses of hypertension and stroke 
and his service-connected disability is based upon his own 
assertion, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 
4 Vet. App. 492, 494 (1992).

Again, the Board has thoroughly reviewed the evidence of 
record and cannot find any competent medical opinion of a 
nexus between the diagnoses of hypertension and stroke and 
the veteran's service-connected disability.  Given the amount 
of medical records procured and the examinations obtained as 
well as the absence of any competent evidence that tends to 
link the hypertension and stroke to the service-connected 
disability, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).    

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for hypertension and stroke as secondary 
to panic disorder with agoraphobia, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


B.  Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).

Under 38 C.F.R. § 3.400(b)(2)(i) (2001), it states that with 
a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  (Emphasis added.)  See also 38 U.S.C.A. 
§ 5110(b)(1).

Additionally, under 38 C.F.R. § 3.155(a) (2001), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is no legal basis to grant an 
effective date earlier than September 14, 1998, for the grant 
of service connection for panic disorder with agoraphobia.  
The reasons follow.

First, as to the veteran's assertion that he warrants an 
effective date back to the time he was discharged from 
service, such grant is not possible.  Receiving an effective 
date commencing at such time would typically require receipt 
of a claim within one year after service separation.  See 
38 C.F.R. § 3.400(b)(2)(i).  The record shows that the 
veteran first filed a claim for benefits in November 1993, 
which is more than 25 years following his discharge from 
service, and his claim was for pension benefits, based upon 
the stroke he had in September 1993.  There was no indication 
in the veteran's application that he was possibly seeking 
compensation as well.  Regardless, the claim was not filed 
within one year following the veteran's discharge from 
service, and an effective date going back to 1967 is legally 
precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  

The Board is aware that the veteran has asserted that his 
mind was "not all there" and that he could not have filed a 
claim due to his psychiatric disorder within one year 
following his discharge from service.  While this may be true 
(although there has been no evidence submitted to corroborate 
this allegation), the law and regulations do not allow the 
veteran's mental capacity to be a basis to grant an earlier 
effective date for compensation benefits.  Under 38 C.F.R. 
§ 3.400(b), it allows for retroactive benefits for pension 
only.  It does not have any provision allowing retroactive 
benefits for a claim for compensation.  See id. at (2).  
Thus, the veteran's allegations of not being of able mind at 
the time he was discharged from service do not assist him in 
obtaining an earlier effective date.  The Board is not 
capable of granting an earlier effective date to the time he 
was discharged from service for a disability he did not claim 
within one year following his discharge from service.  

Based upon the Board's review of the record, the first time 
the veteran mentioned that he had a psychiatric disorder, 
which was incurred in service, was in his September 1998 
application for compensation benefits.  Thus, the RO's 
granting an effective date of September 14, 1998, for the 
grant of service connection for panic disorder with 
agoraphobia was in accordance with the statute and the 
regulation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  
The law states that the effective date in a claim for 
compensation (when not filed within one year following the 
veteran's discharge from service) will be the date of claim 
or date entitlement arose, whichever is later.  Id.  The 
later date here is the date the veteran filed his claim-
September 14, 1998.

The Board notes that it appreciated the veteran's testimony 
at the October 2001 hearing and understands the veteran's 
belief that he deserves an effective date back to his 
discharge from service.  There is evidence in the record, 
where a medical professional stated that the veteran's panic 
disorder with agoraphobia was incurred in service.  However, 
the medical professional's opinion is not what dictates the 
effective date for the grant of service connection for panic 
disorder with agoraphobia.  As stated above, there are laws 
and regulations that address effective dates, which relevant 
ones were laid out above.  

In the veteran's case, prior to September 1998, there was 
nothing in the record that could be construed as an informal 
claim for service connection for panic disorder with 
agoraphobia.  See 38 C.F.R. § 3.155.  There was no diagnosis 
of panic disorder with agoraphobia while the veteran was in 
service, and no diagnosis shown prior to the veteran's 
September 1998 application for compensation.  The veteran has 
conceded that a diagnosis of panic disorder with agoraphobia 
was not entered until 1998.  When the law is applied to the 
facts in this case, an earlier effective date is not 
possible.  The RO has, in the judgment of the Board, clearly 
granted the earliest effective date that the veteran can 
receive for the grant of service connection for panic 
disorder with agoraphobia.  The Board regrets that a more 
favorable determination cannot be made in this case.  Again, 
the undersigned Board Member found the veteran's testimony at 
the October 2001 hearing to be credible, but the law prevents 
the undersigned from granting an earlier effective date for 
the grant of service connection for panic disorder with 
agoraphobia.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for hypertension and 
stroke, as secondary to service-connected panic disorder with 
agoraphobia, is denied.

Entitlement to an effective date earlier than September 14, 
1998, for the grant of service connection for panic disorder 
with agoraphobia is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

